Title: To John Adams from William Tudor, Jr., 27 November 1819
From: Tudor, William, Jr.
To: Adams, John


				
					Most respected & Dear Sir,
					Boston November. 27th. 1819
				
				I was very highly gratified by your opinion on the subject of slavery in the new States; its tenour was what I anticipated from the principles & actions of your whole life. A meeting is advertised for the next week of gentlemen of this town & vicinity, who are enemies of the trade and the further extension of slavery in the United States. I thought if I addressed some observations to the meeting of introducing the letter with which you honoured me on the subject—but I have thought in so doing I might take an unwarrantable liberty; and that your opinion as it cannot be hid under a bushel—would be cited, and Clay & the enemies of the Secretary would seize hold of it, to excite ill will against him in the heated prejudiced minds of the Southern people—because this question is one which is likely to produce a very Strong sensation, and the slaveholders will have all their passions roused, and your son’s opponents would greedily seize upon any opinion of yours to do an injury to him—I wish Sir, to ask your opinion as to the expediency of introducing any sketches or particular mention of the tories as well as the whigs, in my work—It will be difficult to avoid some notice of Massachusettensis after what you have said him, but should I also introduce Hutchinson, Brigadier Ruggles &c. &c. It is punishment enough perhaps as things have turned out, for honest men, that they were on the wrong side; and I am not so free from all ties, as to hope to be perfectly impartial, and it would exhibit great want of magnanimity to be otherwise—If forty years ago, debellare superbos, was a part of the motto of you & your coadjutors—at this time parcere subjectis ought certainly to be ours—I shall be glad to know your opinion on this point—The last news from England seems rather portentous—If the opposition are exasperated by the conduct of the Ministry or the impulse of ambition to take side with the vast mot of labouring people who are suffering, & perhaps disaffected, it is a dangerous game they are engaged in—the military force will be all powerful so long as it is merely the populace who are uneasy, but if the higher ranks take their part, is it  not very uncertain how it may terminate? With the highest respect / I remain Your hble sevt 
				
					W. Tudor.
				
				
			